Carl Soles was convicted of manslaughter on an indictment charging him with the murder of Clifford Long in May, 1928. The weapon which was alleged to have been used was a 22 calibre rifle.
The judgment is attacked because it is said that the court erred in admitting in evidence the dying declaration of Clifford Long; that it erred in refusing an instruction requested by the defendant upon the subject of dying declaration which embodied the proposition that if the jury should find from the evidence that the statement admitted as a dying declaration was made "without consciousness on the part of the deceased of impending death" then the jury *Page 62 
should not consider it as a dying declaration. And that the evidence was not sufficient to support the verdict.
Arthur Robinson, a witness for the State, was driving the automobile in which the boy, Clifford Long, was sitting when the latter was shot. They had been trying to obtain some whiskey for Robinson. While searching for it, or pretending to do so, they were frightened away by what they supposed to be a rifle shot. The two with one Jesse Jackson, who was also a member of the party, returned to the automobile and drove away. As they proceeded along the road another shot was fired from a point down the road to their rear and Clifford Long was wounded in the back of the head. He died as the result of that wound.
About an hour before he died, according to the testimony of his father who asked who had hurt him, he replied: "Oh! Daddy, Carl Soles shot me with a 22 rifle. I have got to die." The statement was made about twenty or twenty-five minutes after he was shot. The defendant objected to the question propounded to the father of the boy which elicited the above statement from him. The objection was overruled and exception was noted. No motion was made to exclude the answer.
The sister of deceased, a girl about fourteen years old, testified to the same fact and added that about fifteen minutes after the deceased was brought to the place where the statement was made the defendant came on the scene driving a truck. No one was with him and he had a "22 rifle." She was permitted to repeat the "conversation," as it was called, which occurred between the boy who had been shot and his father over defendant's objection. The conversation consisted of a question by the father addressed to no one in particular as follows: " 'Who has hurt my darling boy?' ", and Clifford replied, according to the father, " 'Oh, Daddy, Carl Soles shot me with a 22 rifle. I *Page 63 
have got to die.' " According to the girl, the boy replied as follows: " 'Papa, Carl Soles shot me with a 22 rifle and I have got to die.' "
The admission of this evidence constituted the basis of the first and second assignments of error.
It is argued that the statement was inadmissible not only because the court did not inquire of others present whether the deceased said he had to die, and that one other witness who was present said he did not hear such statement, but that the statement contained no evidence that the declarant made it in the belief that death was impending.
The boy had gone with two negroes in an automobile a short distance from where he lived and was returning when he was shot. After riding a short distance he left the automobile, transferred to a truck which was about to pass and was driven to Sammy Long's store where his father assisted him in getting out of the truck. He soon became unconscious but before passing into unconsciousness he made the statement.
The defendant's counsel requested the court to give the following instruction to the jury:
    The Court has admitted in evidence for your consideration an alleged dying declaration of the deceased. In so admitting said dying declaration the Court has only passed upon its admissibility. In order that a statement of the deceased may properly be considered as a dying declaration it must have been made by the deceased with a consciousness of impending death, and if you find from the evidence that such statement by the deceased, if made, was without consciousness on the part of the deceased of impending death you should not further consider it as a dying declaration. *Page 64
There was no error in admitting the testimony of the two witnesses above referred to. Lester v. State, 37 Fla., 382, 20 So. 232; Copeland v. State 58 Fla., 26, 50 So. 621; Sealey v. State, 89 Fla., 439, 105 So. 137; Richard v. State, 42 Fla., 528, 29 So. 413; Clemons v. State, 43 Fla., 200, 30 So. 699.
We are inclined to the opinion that the court below was correct in refusing to give the quoted instruction requested by the defendant, and that the judgment of conviction should be affirmed. While there is some conflict of authority on the question, it appears to us from a careful review of the cases in the notes under Section 1451 of Wigmore on Evidence, 2nd Ed., that the weight of authority and the trend of our own former decision is to the effect that such an instruction should not be given. In the text of said Section 1451, Dean Wigmore in discussing the question in part says:
    Section 1451. That the judge is to pass on the preliminary condition necessary to the admissibility of evidence is unquestioned (post Sec. 2550.) It follows, as of course, that, since a consciousness of impending death is according to the foregoing principles legally essential to admissibility, the judge must determine whether that condition exists before the declaration is admitted.
    After a dying declaration, or any other evidence has been admitted, the weight to be given to it is a matter exclusively for the jury. They may believe it or may not believe it; but, so far as they do or do not, their judgment is not controlled by rules of law. Therefore, though they themselves do not suppose the declarant to have been conscious of death, they may still believe the statement; conversely, though they do suppose him *Page 65 
to have been thus conscious, they may still not believe the statement to be true. In other words, their canons of ultimate belief are not necessarily the same as the preliminary legal conditions of admissibility, whose purpose is an entirely different one (ante, Sec. 29). It is, therefore, erroneous for the judge, after once admitting the declaration, to instruct the jury that they must reject the declaration, or exclude it from consideration, if the legal requirement as to consciousness of death does not in their opinion exist. No doubt they may reject it, on this ground or on any other; but they are not to be expected to follow a definition of law intended for the Judge.
To much the same effect is the treatment of the point by Greenleaf, in Vol. 1, 16th Ed., Section 161-b. After laying down the general rule as to the court's determination of the admissibility of the declaration, he adds:
    But, after the evidence is admitted, its credibility is entirely within the province of the jury, who of course are at liberty to weigh all the circumstances under which the declarations were made, including those already proved to the judge, and to give the testimony only such credit as upon the whole they may think it deserves.
In the note to Section 1451 of Wigmore on Evidence, it is said that a contrary ruling was made in R. v. Woodcock, Leach Cr. L., 3rd Ed. 563, an English case decided in 1790, but that this was subsequently repuditated in England, and that the principle as stated above does not appear to have since been doubted. He quotes Starkie (1 Stark. 521) as having observed: *Page 66 
    It might as well be left to a jury to say whether a witness ought to be sworn, or whether he is not incapacitated by ignorance or infamy or other cause from giving evidence upon oath.
In Holland v. State, 39 Fla. 178, 22 So. R. 298, this court held that "the court determines the admissibility, and the jury the credibility, of confessions. It is not error, therefore, for the court to refuse to charge the jury that if they be believe from all the evidence that defendant's confession was procured from fear or terror, or hope of reward, they should disregard the confession in making up their verdict." See also Bates v. State, 78 Fla. 672, 84 So. R. 373; Roberts v. State,72 Fla. 132, 72 So. R. 649. This appears to be the orthodox rule, in regard to confessions. Sec. 861, Wigmore on Evidence, 2nd Ed. The analogy to dying declarations is, in this respect, quite complete. In Roten v. State, 31 Fla. 514, 12 So. R. 910, it was held that the question of the admissibility of a dying declaration was exclusively one for the court to decide.
Affirmed.
TERRELL, C. J. AND WHITFIELD, STRUM AND BUFORD, JJ., concur.
ELLIS, J., dissents.